DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 is objected to because of the following informalities:  “the channel ring configured to mounted” is suggested to read as “the channel ring configured to be mounted”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 11,148,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and application commonly recite the same structural limitations to a wheel illumination apparatus with the obvious exception being that the structural limitations (e.g., channel ring) are within different claims in the application than in the patent [note claim correspondence below].
Application Claims					U.S. Patent 11,148,586 Claims
Claims 1-2						Claims 1
Claim 3						Claim 2
Claim 4						Claim 3
Claim 5						Claim 4
Claim 6						Claim 5
Claim 7						Claim 6
Claim 8						Claim 7
Claims 9-10						Claims 8-9
Claim 11						Claim 10
Claim 12						Claim 11
Claim 13						Claim 12
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderreydt (WO 2006/051114 A1).
With regards to Claim 1, Vanderreydt discloses a wheel illumination apparatus for a wheel assembly [Figures 1-8], including:
A hub adapter [(8-11) or (5, 8-11) or (5, 8-12)] having at least one mounting hole adapted to couple with a hub [(12-14) or (13-14)] rotatably carrying the wheel assembly (1-2) with the hub adapter configured to be disposed between the wheel assembly and the hub [note Figure 1];
A diffuser ring (3-4) formed of a transparent or a translucent material attached to the hub adapter, the diffuser ring configured to be disposed on an inboard face of the wheel assembly [note Figures 3-4]; and
A light source (6) oriented to project an emitted light on the inboard face of the diffuser ring [note Figures 5-8].
With regards to Claim 2, Vanderreydt discloses a channel ring (5) having a circumferential channel defined therein, the channel ring configured to (be) mounted adjacent an inboard face of the diffuser ring [note Figures 5-8].
With regards to Claim 3, Vanderreydt discloses the at least one mounting hole includes a plurality of mounting holes [e.g., Figure 4: holes in (12) that align with (13-14)], wherein the plurality of mounting holes radially disposed in a spaced apart relation according to a selected bolt pattern of the hub [note Figure 4].
With regards to Claim 4, Vanderreydt discloses the plurality of mounting holes [e.g., Figure 4: holes in (12) that align with (13-14)] are disposed in a spaced apart relation according to a plurality of bolt patterns [note Figure 4].
With regards to Claim 5, Vanderreydt discloses the channel ring (5) being coupled in a fixed relation about the hub [(12-14) or (13-14)] and axially aligned with a rotational axis of the hub [note Figure 4].
With regards to Claim 6, Vanderreydt discloses a plurality of arms [e.g., (9)] configured to interconnect the channel ring (5) with a stationary hardpoint proximal the to the hub [note Figures 3-4].
With regards to Claim 8, Vanderreydt discloses a wire harness adapted to electrical the light source to a power source [e.g., “electronic box” – Page 5, Lines 3-24].
Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderreydt (WO 2006/051114 A1).
With regards to Claim 9, Vanderreydt discloses a wheel illumination apparatus for a wheel assembly [Figures 1-8], including:
A diffuser ring (3-4) formed of a transparent or a translucent material configured to be disposed on an inboard face of the wheel assembly and rotationally carried with the wheel assembly [note Figures 3-4];
A hub adapter [(8-11) or (5, 8-11) or (5, 8-12)] having at least one mounting hole adapted to couple with a hub [(12-14) or (13-14)] rotatably carrying the wheel assembly (1-2) [note Figure 1]; and
The diffuser ring rotationally carried by the hub adapter and configured to illuminate an interior face of the wheel assembly by a light source (6) [note Figures 5-8].
With regards to Claim 10, Vanderreydt discloses a channel ring (5) carrying the light source [note Figures 7-8].
With regards to Claim 11, Vanderreydt discloses a plurality of arms [e.g., (9)] configured to interconnect the channel ring (5) with a stationary hardpoint proximal the to the hub [note Figures 3-4].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 10,442,242 B2 to Bai that teaches a wheel illumination apparatus with diffuser ring and adapter hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, May 13, 2022

/Jason M Han/Primary Examiner, Art Unit 2875